Name: Commission Regulation (EEC) No 1320/88 of 11 May 1988 amending Regulation (EEC) No 1187/88 increasing to 110 000 tonnes the quantity of bread-making wheat held by the French intervention agency for which a standing invitation to tender for export has been opened
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 123/18 Official Journal of the European Communities 17. 5 . 88 COMMISSION REGULATION (EEC) No 1320/88 of 11 May 1988 amending Regulation (EEC) No 1187/88 increasing to 110 000 tonnes the quantity of bread-making wheat held by the French intervention agency for which a standing invitation to tender for export has been opened whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1097/88 (2), and in particular Article 7 (5) thereof, Having regard to Commission Regulation (EEC) No 1836/82 of 7 July 1982 laying down the procedure and conditions for the disposal of cereals held by the interven ­ tion agencies (3), as last amended by Regulation (EEC) No 2418/87 (4), Whereas Commission Regulation (EEC) No 1187/88 (^ opened a standing invitation to tender for the export of 55 000 tonnes of bread-making wheat held by the French intervention agency ; whereas, in a communication of 6 May 1988, France informed the Commission of the inten ­ tion of its intervention agency to increase by 55 000 tonnes the quantity for which a standing invitation to tender for export has been opened ; whereas the total quantity of bread-making wheat held by the French inter ­ vention agency for which a standing invitation to tender for export has been opened should be increased to 110 000 tonnes ; Whereas this increase in the quantity put out to tender makes it necessary to alter the list of regions and quanti ­ ties in store ; whereas Annex I to Regulation (EEC) No 1187/88 must therefore be amended ; HAS ADOPTED THIS REGULATION : Article 1 Article 2 of Regulation (EEC) No 1 1 87/88 is replaced by the following : 'Article 2 1 . This invitation to tender shall cover a maximum of 110 000 tonnes of bread-making wheat to be exported to Morocco. 2. The regions in which the 110 000 tonnes of bread-making wheat are stored are listed in Annex I hereto.' Article 2 Annex I to Regulation (EEC) No 1187/88 is replaced by the Annex hereto . Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 May 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 110, 29. 4. 1988, p. 7. 0 OJ No L 202, 9 . 7. 1982, p. 23. (4) OJ No L 223, 11 . 8 . 1987, p. 5. 0 OJ No L 111 , 30 . 4. 1988 , p. 73. Official Journal of the European Communities No L 123/ 1917. 5 . 88 ANNEX ANNEX I (tonnes) Place of storage Quantity Chalons-sur-Marne 5 300 Nantes 27 000 Orleans 61 800 Paris 15 900'